Reno, P. J.,
I believe that, normally, children should live with and be reared by their natural parents, and, therefore, I sincerely regret that the law does not permit me to revoke this adoption.
The court had jurisdiction of the petition to adopt, and, therefore, the new status thereby created cannot be stricken down because of the regret of a parent who had consented thereto: Young’s Adoption, 259 Pa. 573. Nor can *767I believe that any fraud was practiced upon the parents. Both are intelligent persons and they had the petition for adoption in their possession for a considerable time before they signed it and thus had full opportunity to acquaint themselves with its contents. And if, as Mr. Kutz says, Baum told him that a prosecution would be instituted for the support of the child if the adoption papers were not signed, the circumstance is explained by the. fact that Baum then had custody of the child and indeed had custody from its birth and before the marriage of its parents. It is understandable that if Baum was to support the child, he should wish to have his custody confirmed by adoption proceedings.
I have given careful consideration to the evidence concerning the manner in which the child is being reared and I have also made an investigation. I learned that Baum’s testimony to the effect that wine was given to the child by direction of a physician is true, and, however greatly I question the advisability of this, I cannot censure Baum for following a physician’s advice. But, assuming that the other charges were true, and! cannot now say whether they are true or false, I do not understand that the failure to rear the child properly is a ground for revoking the decree of adoption. Evidence of this character might induce a court to award custody of the child to the natural parents upon a writ of habeas corpus, but it cannot be employed to revoke the adoption proceeding.
Now, Sept. 17, 1928, the petition to revoke the decree of adoption is denied and dismissed.
Prom Edwin L. Kohler, Allentown, Pa.